

Exhibit 10.22


KEMET CORPORATION
FORM OF LONG-TERM INCENTIVE PLAN
AWARD AND RESTRICTED STOCK AGREEMENT




KEMET Corporation (the “Company”) is pleased to advise you that, pursuant to the
2014 Amendment and Restatement of the KEMET Corporation 2011 Omnibus Stock and
Incentive Plan (the “Plan”), the Company’s Compensation Committee (the
“Committee”) has granted to you this award under the FY20xx/FY20xx Long-Term
Incentive Plan (the “LTIP Award”). [Alt. A: Sixty percent (60%) of the value of
the LTIP Award is provided by a performance-based Performance Award which, if
certain performance measures are met and other conditions satisfied, will
provide you with a combination of cash and Restricted Stock Units of the
Company. Forty percent (40%) of the value of the LTIP Award is provided by a
time-based Restricted Stock Unit Award, by which, upon the vesting and
settlement of the underlying Restricted Stock Units, you shall be issued
Restricted Stock of the Company.] [Alt. B: Sixty percent (60%) of the value of
the LTIP Award is provided by a performance-based Performance Award which, if
certain performance measures are met and other conditions satisfied, will be
paid to you in cash. Forty percent (40%) of the value of the LTIP Award is
provided by a combination of cash and a time-based Restricted Stock Unit Award,
by which, upon the vesting and settlement of the underlying Restricted Stock
Units, you shall be issued Restricted Stock of the Company.] An illustration of
your LTIP Award payouts in the event that the Company meets its performance
targets has been provided to you in a separate document.
The LTIP Award is intended to conform in all respects with, and is subject to
all applicable provisions of, the Plan (which is incorporated herein by
reference). Certain capitalized terms used herein are defined in the Plan.
Inconsistencies between this Agreement and the Plan shall be resolved in
accordance with the terms of the Plan.
The terms of the LTIP Award may be amended from time to time by the Committee in
its discretion in any manner that it deems appropriate; provided that, except as
otherwise provided below, no such amendment shall adversely affect in a material
manner any of your rights under the LTIP Award without your written consent.
I. Performance Award
1. Grant. Subject to the terms and conditions set forth herein and in the Plan,
the Company hereby grants to you a Performance Award to provide you with the
amount identified to you separately upon the occurrence of the Company meeting
the performance targets set forth in Annex A attached hereto.


1



--------------------------------------------------------------------------------




2. Amount and Timing. The Performance Award shall be paid based upon the
Company’s achievement of certain performance targets for the two-year
performance period ending March 31, 20xx (the “Measurement Date”). [Alt. A: The
Performance Award shall be paid as follows: fifty percent (50%) in the form of
performance-based restricted stock units ("PSUs") and fifty percent (50%) in
performance-based cash. Fifty percent (50%) of the PSUs (i.e., 25% of the value
of the Performance Award) will vest after the end of the performance period and
the remaining fifty percent (50%) of the PSUs will vest one year thereafter, as
set forth in Section 4(a) below. The entire cash award will be paid at the end
of the performance period.] [Alt. B: The Performance Award shall be paid in
performance-based cash. Seventy-five percent (75%) of the award will vest and be
paid following the end of the performance period and the remaining twenty-five
percent (25%) will vest and be paid one year following the end of the
performance period, as set forth in Section 4(a) below.]
3. Performance-based Restricted Stock Units. At any time on or after the date
hereof and prior to the Measurement Date, the Committee may, but shall not be
required to, substitute performance-based restricted stock units (“PSUs”) for up
to 100% of the cash portion of the Performance Award that may be earned
hereunder. Notwithstanding anything in this Agreement to the contrary, in the
event the Committee makes such a substitution, the PSUs will vest on the same
schedule as the cash portion that the Performance Shares replaced. Any such
determination will be subject to the sole discretion of the Committee, and
communicated to you by any manner deemed appropriate by the Committee. In the
event of any such substitution, the Committee shall value any such replacement
PSUs at a price per share equal to the closing price of the Common Stock for the
trading market on May xx, 20xx, the date of the grant of the Performance Award.
Any such decision by the Committee shall also be subject to the Company having
available authorized but unissued performance shares under the Plan to satisfy
such Performance Award.
4. Exercisability/Vesting and Expiration.
(a) Normal Vesting. [Alt. A: The Performance Award granted hereunder may be
exercised only to the extent it has become vested. One hundred percent (100%) of
the cash component of the Performance Award, along with fifty percent (50%) of
the PSUs, shall vest on the later of (i) the date of the first quarterly Board
meeting following the Measurement Date set forth in Section I.2 above, or (ii)
one year from the grant date (the “Initial Vesting Date”), if and only if the
Company has attained the performance goals set forth in Annex A attached hereto.
Subject to attainment of the performance goals, the remaining fifty percent
(50%) of the PSUs will vest one year after the Initial Vesting Date.] [Alt. B:
The Performance Award granted hereunder will be paid to you only to the extent
it has become vested. Seventy-five percent (75%) of the Performance Award shall
vest on the later of (i) the date of the first quarterly Board meeting following
the Measurement Date set forth in Section I.2 above, or (ii) one year from the
grant date (the “Initial Vesting Date”), if and only if the Company has attained
the performance goals set forth in Annex A attached hereto. Subject to
attainment of the performance goals, the remaining twenty-five (25%) of the
Performance Award will vest one year after the Initial Vesting Date.]
(b) Effect on Vesting and Expiration of Employment Termination. Notwithstanding
paragraph I.4(a) above, if your employment with the Company terminates prior to
a component of the Performance Award becoming vested for any reason, you shall
not be entitled to any right to receive such component of the Performance Award.
There is no pro-rata vesting of a Performance Award.


2



--------------------------------------------------------------------------------




(c) Change in Control. Notwithstanding the foregoing paragraph I.4(b), if there
is a Change in Control prior to the Measurement Date, then the Performance Award
shall become vested and payable, but only on a pro-rata basis in an overall
amount that takes into account the time of the Change in Control as compared to
the Grant Date and the Measurement Date, and only if the Company has attained
the performance targets at the time of the Change in Control (determined on the
basis of actual results over the time elapsed from the Grant Date).
5. Payment and Issuance. Payment of the [Alt. A: cash component of the
Performance Award and issuance of the PSUs pursuant to the Performance Award]
[Alt. B: Performance Award] will be made following the Company’s final
determination of its FYxx financial results and the Committee’s approval of
Performance Award payouts under the FYxx/FYxx LTIP, but in no event later than
the date that is 2.5 months after the end of calendar year in which vesting
occurs, or if later, the end of the Company’s tax year in which vesting occurs.
[If substituted for cash pursuant to I.3 above,] PSUs will not be exercised for
a fraction of a PSU, and components of the Performance Award will be rounded up
or down to the nearest whole dollar or whole share, as applicable. The Company,
to the extent permitted or required by law, shall have the right to deduct from
any payment of any kind (including salary or bonus) otherwise due to you, an
amount equal to any federal, state or local taxes of any kind required by law to
be withheld with respect to the delivery of any component of the Performance
Award. Issuance of the PSUs is subject to execution by you and the Company of a
Restricted Stock Unit Grant Agreement concerning such PSUs, which shall detail
the number of PSUs issued to you and shall include equivalent provisions to
those set forth in Sections II.3 – 21 below, but which Restricted Stock Unit
Grant Agreement shall not adjust the timing of settlement from that set forth
above.
II. Restricted Stock Unit (RSU) Award and Agreement (time-based vesting).
1. Grant. Subject to the terms and conditions set forth herein, the Company
hereby grants to you the Restricted Stock Units. The Restricted Stock Units
shall vest and become non-forfeitable in accordance with Section II.2 below.
2. Amount and Timing.
(a). Time-Based Vesting. The Restricted Stock Units shall vest and become
non-forfeitable in the amounts as provided in your individual letter and on the
dates indicated by the Vesting Dates of Restricted Stock Units on 5/xx/20xx,
5/xx/20xx, 5/xx/20xx.
(b). Forfeiture. You must be employed by the Company as of the date of vesting
and must have been continuously employed by the Company from the date of this
grant through the vesting date for the Restricted Stock Units to vest.
Notwithstanding the foregoing, if you cease to be an employee of the Company due
to Cause (as defined in the Plan), then all of the Restricted Stock (received
from vested and settled Restricted Stock Units) not yet sold by you or your
permitted transferor shall be forfeited immediately upon such cessation.
3.Settlement. No shares of Restricted Stock will be issued before the Restricted
Stock Units vest in accordance with Section II.2 above. Within thirty (30) days
after the date on which the Restricted Stock Units vest at the earlier of the
vesting schedule provided in Section II.2 above or as vesting may be provided by
employment agreement or otherwise, the Company will issue to you or your legal
guardian or representative (if applicable) one share of Restricted Stock for
each vested Restricted Stock


3



--------------------------------------------------------------------------------




Unit. The issuance of shares of Restricted Stock may be in certificated form or
in book entry form, in the Company’s sole discretion, in either case without
restrictive legend or notation (except to the extent necessary or appropriate
under applicable securities laws). The Restricted Stock Units shall not be
settled in cash.
4.    Payment and Withholding of Taxes.
(a)    Net Settlement. You are responsible for the payment of all taxes on the
LTIP Award. The Company will withhold Restricted Stock acquired upon the vesting
and settlement of the Restricted Stock Units to satisfy, in whole or in part,
the amount the Company is required to withhold for taxes in connection with
vesting and settlement. The fair market value of the Restricted Stock to be
withheld or delivered will be the Fair Market Value as of the date the amount of
tax to be withheld is determined.
(b)    Company Requirement. The Company, to the extent permitted or required by
law, shall have the right to deduct from any payment of any kind (including
salary or bonus) otherwise due to you, an amount equal to any federal, state or
local taxes of any kind required by law to be withheld with respect to the
delivery of any component of the LTIP Award under this Agreement. You shall have
full responsibility, and, subject to Section II.4(a), the Company shall have no
responsibility (except as may be imposed by applicable law), for satisfying any
liability for any federal, state or local income or other taxes required by law
to be paid with respect to the Restricted Stock Units, including upon the
receipt, vesting or settlement of the Restricted Stock Units. You should seek
your own tax counsel regarding the taxation of the Restricted Stock Units.
Subject to Section II.4(a), the Company, to the extent permitted or required by
law, shall have the right to deduct from any payment of any kind otherwise due
to you, an amount equal to any federal, state or local taxes of any kind
required by law to be withheld with respect to the delivery of shares of
Restricted Stock after settlement of the Restricted Stock Units awarded under
this Agreement.
5.    Transfer of Units Award. Neither this Units Award nor your rights under
such award are assignable or transferable except by will or the laws of descent
and distribution, or with the Committee’s consent in accordance with Section
12.3 of the Plan.
6.    Restrictions on Sale.
(a)    Compliance with Equity Ownership Guidelines. Notwithstanding anything
else contained in this Agreement or the Plan, you agree not to sell, transfer,
assign or otherwise dispose of any Restricted Stock issued from Unit Awards
hereunder, and agree to place the same restrictions on any permitted transferee
hereunder, until such time as the Company has determined, in its sole discretion
and by written notice to you, that you have attained the targeted minimum
ownership interest under Company equity ownership guidelines applicable to you,
and only to the extent that such disposition does not cause you to fail to
continue to comply with such ownership guidelines, unless the prior sale is
approved in advance by the Committee. Upon written notice from the Company
confirming that you are in compliance with the Company’s equity ownership
guidelines, subject to Section II.10 below, you may dispose of your Restricted
Stock issued from Unit Awards hereunder in excess of targeted minimum ownership
requirements if they have vested in accordance with applicable law.


4



--------------------------------------------------------------------------------




(b)    Holding Period. Except as provided in Section II.6(a) above, you are
prohibited from selling, transferring, assigning or otherwise disposing of any
Restricted Stock as long as you remain as an employee of the Company. Following
the termination of your services as an employee, you may, 90 days following the
date of your termination, dispose of your Restricted Stock in accordance with
applicable law.
(c)     Merrill Lynch Brokerage Account. As a participant in the Long Term
Incentive Plan, you will be required to set up a Merrill Lynch Brokerage account
through KEMET’s Benefits On-Line System. All vested shares must remain in this
account until either (a) termination from KEMET as provided in I.6(b) above, or
if in excess of targeted minimum ownership requirements as provided in I.6(a)
above.
(d)    Change in Control. The restrictions on sale set forth in Sections II.6(a)
and (b) above shall lapse in the event of a Change in Control.
7.    Rights as a Stockholder. You shall have no voting or other rights as a
stockholder of the Company until certificates are issued or a book entry
representing such shares has been made and such shares have been deposited with
the appropriate registered book entry custodian.
8.    Change in Capitalization. In the event of a dividend or distribution paid
in shares of Common Stock or any other adjustment made upon a change in the
capital structure of the Company as described in Section 12.2 of the Plan that
occurs prior to settlement, appropriate adjustment shall be made to the
Restricted Stock Units so that they represent the right to receive upon
settlement any and all new, substituted or additional securities or other
property (other than cash dividends) to which you would be entitled if you had
owned, at the time of such change in capital structure, the shares of Restricted
Stock issuable upon settlement of the Restricted Stock Units.
9.    Limitation on Obligations. Except as provided in Section II.8 above, the
Company’s obligation with respect to the Restricted Stock Units is limited
solely to the delivery to you of shares of Restricted Stock upon settlement, and
in no way shall the Company become obligated to pay cash or other assets in
respect of such obligation. In addition, the Company shall not be liable to you
for damages relating to any delay in issuing the shares or share certificates or
any loss of the certificates.
10.    Securities Laws and Trading Policy. Upon the vesting or settlement of any
Restricted Stock Units, the Company may require you to make or enter into such
written representations, warranties and agreements as the Compensation Committee
may reasonably request in order to comply with applicable securities laws or
with this Agreement. The granting of the Restricted Stock Units shall be subject
to all applicable laws, rules and regulations and to such approvals of any
governmental agencies as may be required. You agree to comply with all
applicable requirements of the Company’s Statement of Policy to Directors,
Officers and Key Employees Concerning Securities Trading and Disclosure of
Confidential Information.
11.    Conformity with Plan. The grant of Restricted Stock Units is intended to
conform in all respects with, and is subject to all applicable provisions of,
the Plan. Inconsistencies between this Agreement and the Plan shall be resolved
in accordance with the terms of the Plan. By executing and returning the
enclosed copy of this Agreement, you acknowledge your receipt of this Agreement
and the Plan and agree to be bound by all of the terms of this Agreement and the
Plan.


5



--------------------------------------------------------------------------------




12.    Rights of Participants. Nothing in this Agreement shall interfere with or
limit in any way the right of the Company or its stockholders to terminate your
duties as an employee at any time (with or without Cause), nor confer upon you
any right to continue as an employee of the Company for any period of time, or
to continue your present (or any other) rate of compensation. Any such
termination prior to the vesting of the Restricted Stock Units shall result in
the forfeiture of such Restricted Stock Units.
13.    Remedies. The parties hereto shall be entitled to enforce their rights
under this Agreement specifically, to recover damages by reason of any breach of
any provision of this Agreement and to exercise all other rights existing in
their favor. The parties hereto acknowledge and agree that money damages would
not be an adequate remedy for any breach of the provisions of this Agreement and
that any party hereto may, in its sole discretion, apply to any court of law or
equity of competent jurisdiction for specific performance and/or injunctive
relief (without posting bond or other security) in order to enforce or prevent
any violation of the provisions of this Agreement.
14.    Successors and Assigns. Except as otherwise expressly provided herein,
all covenants and agreements contained in this Agreement by or on behalf of any
of the parties hereto shall bind and inure to the benefit of the respective
successors and permitted assigns of the parties hereto whether so expressed or
not.
15.    Severability. Whenever possible, each provision of this Agreement shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision shall be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of this
Agreement.
16.    Counterparts. This Agreement may be executed simultaneously in two or
more counterparts, each of which shall constitute an original, but all of which
taken together shall constitute one and the same Agreement.
17.    Descriptive Headings. The descriptive headings of this Agreement are
inserted for convenience only and do not constitute a part of this Agreement.
18.    Governing Law. THE VALIDITY, CONSTRUCTION, INTERPRETATION, ADMINISTRATION
AND EFFECT OF THE PLAN, AND OF ITS RULES AND REGULATIONS, AND RIGHTS RELATING TO
THE PLAN AND TO THIS AGREEMENT, SHALL BE GOVERNED BY THE SUBSTANTIVE LAWS, BUT
NOT THE CHOICE OF LAW RULES, OF THE STATE OF DELAWARE.
19.    409A. Notwithstanding anything in this Agreement to the contrary, this
LTIP Award is intended to satisfy the “short-term deferral” exception to Section
409A and shall be interpreted and administered to further such intent. If for
any reason it is determined that an LTIP Award or portion of LTIP Award is
subject to the requirements of Section 409A, then as to that LTIP Award or
portion of LTIP Award only. If the vesting of the balance, or some lesser
portion of the balance, of the applicable sub-Award is accelerated in connection
with your termination of service (provided that such termination is a
“separation from service” within the meaning of Section 409A, as determined by
the Company), other than due to death, and if (x) you are a “specified employee”
within the meaning of Section 409A at the time of such Termination of Service,
and (y) the payment of such accelerated applicable sub-


6



--------------------------------------------------------------------------------




Award will result in the imposition of additional tax under Section 409A if paid
to you on or within the six (6) month period following your termination of
service, then the payment of such applicable sub-Award will not be made until
the date six (6) months and one (1) day following the date of your termination
of service, unless you die following your termination of service, in which case,
the applicable sub-Award will be paid in Restricted Stock as soon as practicable
following your death. It is the intent of this Agreement to comply with the
requirements of Section 409A so that none of the Restricted Stock Units provided
under this Agreement or Restricted Stock issuable thereunder will be subject to
the additional tax imposed under Section 409A, and any ambiguities herein will
be interpreted to so comply. For purposes of this Agreement, “Section 409A”
means Section 409A of the Code, and any Treasury Regulations and Internal
Revenue Service guidance thereunder, as each may be amended from time to time.
20.    Notices. All notices, demands or other communications to be given or
delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been given when delivered personally or
mailed by certified or registered mail, return receipt requested and postage
prepaid, to the recipient. Such notices, demands and other communications shall
be sent to you at the address appearing on the signature page to this Agreement
and to the Company at KEMET Corporation, 101 NE 3rd Avenue #1700, Fort
Lauderdale, FL 33301, Attn: Stefano Vetralla, Senior Vice President - Chief
Human Resources Officer, or to such other address or to the attention of such
other person as the recipient party has specified by prior written notice to the
sending party.
21.    Data Protection. By Accepting this Agreement, you are consenting to the
holding, processing and transfer of personal data by or to the Company, any
subsidiary or affiliate, any third party broker, registrar or administrator or
any future purchaser of the Company or relevant subsidiary or affiliate
employing you for all purposes relating to the operation of the Plan and this
Award and this consent shall include transferring or processing personal data
outside the United States or European Economic Area (as defined by the Data
Protection Act 1998) or other jurisdiction to which you or the Company or other
party named above might be subject.
22.    Entire Agreement. This Agreement and the terms of the Plan constitute the
entire understanding between you and the Company, and supersede all other
agreements, whether written or oral, with respect to your acquisition of the
Restricted Stock Units.




*    *    *    *    *


Acceptance of FYxx/FYxx Long Term Incentive
Award and Restricted Stock Unit Grant Agreement


23.     On–Line Acceptance. This Agreement is not effective until you confirm
your understanding and acceptance of the agreements contained in this Agreement
as follows: by clicking the “Accept Now” link on the Equity Plan page of your
Merrill Lynch Benefits Online account, you


7



--------------------------------------------------------------------------------




acknowledge having read this Agreement and the Plan and agree to be bound by all
provisions set forth herein and in the Plan.


By accepting your award(s), you agree to the terms of the stock agreement(s)
applicable to your award(s) and acknowledge receipt by access to the 2014
Amendment and Restatement of the KEMET Corporation 2011 Omnibus Stock and
Incentive Plan. These documents are also accessible via the Merrill Lynch Web
site by selecting the Individual Plan Information tab -] Communications Center
-] Plan Documents for KEMET Corporation.




Very truly yours,


KEMET Corporation







Name: Stefano Vetralla Title:     Senior Vice President -
Chief Human Resources Officer


8



--------------------------------------------------------------------------------






ANNEX A


FYxx/FYxx LTIP PERFORMANCE MEASURES










 





9

